Citation Nr: 1024241	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

4.  Whether the December 1999 award of a total disability 
rating based on individual unemployability (TDIU) and 
Dependants' Educational Assistance (DEA) benefits under 38 
U.S.C. Chapter 35 were the result of clear and unmistakable 
error for the purposes of determining whether the December 
2008 discontinuance of these benefits was proper.

5.  Entitlement to special monthly compensation for aid and 
attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 
2007, September 2008, and November 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to special monthly compensation for 
aid and attendance is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the evidence 
fails to reflect that the Veteran has any spinal ankylosis, 
that he has been prescribed bed rest to treat any 
incapacitating episodes of back pain, or that he has any 
neurologic manifestations of his lower back disability. 

2.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the left lower extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than moderate 
incomplete paralysis of the sciatic nerve. 

3.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the right lower extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than moderate 
incomplete paralysis of the sciatic nerve.

4.  The evidence of record at the time the December 1999 
rating decision granting TDIU benefits and DEA benefits was 
issued reflects a basis for finding that the Veteran was 
totally and permanently disabled as the result of his 
service-connected lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8520 (2009).

4.  The RO did not commit clear and unmistakable error when 
granting a TDIU and DEA benefits, as reflected in a rating 
decision issued in December 1999, and thus reinstatement of 
these discontinued benefits is warranted.  38 U.S.C.A. § 
5109A (West 2002 & 2009); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With respect to the Veteran's increased rating claims, VA's 
notice requirements were satisfied by a letters issued in 
September and October 2008, which included the rating 
criteria applicable to his claims and informed the Veteran 
that he must show an increase in the severity of his claimed 
disabilities to warrant the assignment of increased ratings.  
With respect to VA's duty to assist, the Veteran's VA 
treatment records were obtained, and he has not identified 
any relevant, obtainable evidence that is not of record.  The 
Veteran was also afforded VA examinations to assess the 
severity of his claimed disabilities, and he was offered an 
opportunity to testify at a Board hearing, but he declined 
(the Veteran cancelled his Board hearing request).

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Back Disability

The Veteran contends that the current severity of his lower 
back disability entitles him to a rating in excess of 40 
percent.

Back disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever would result in a higher 
rating.  38 C.F.R. § 4.71a (2009).  When rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2009).  Additionally, a 
20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50% 
evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100% 
rating requires evidence of unfavorable ankylosis of the 
entire spine.

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The Veteran underwent a VA spinal examination in November 
2008, which failed to reveal either any ankylosis of the 
Veteran's thoracolumbar or cervical spine or any evidence of 
incapacitating episodes related to the Veteran's spinal 
disability within the one year prior to the time of the 
Veteran's examination.  The examiner also noted that the 
Veteran's reported numbness and paresthesia were unrelated to 
his lower back condition.  The Veteran reported no urinary or 
bowel incontinence or impairment, erectile or visual 
dysfunction, leg or foot weakness, unsteadiness, falls,  
dizziness, or radiating pain.  Additionally, Lasegue's 
testing was negative, and the Veteran evidenced no muscle 
atrophy on examination or muscle weakness in related 
diagnostic testing.  The examiner further noted that the 
Veteran had not had any back-related surgeries since the 
early 1950's, and the Veteran reported that he had been 
retired since 1967 and that he retired due to both 
eligibility based on age or duration of work as well as his 
medical problems, including his heart and back disabilities.  

Subsequent VA treatment records also fail to reflect any 
findings of spinal ankylosis, incapacitating episodes, or 
back-related hospitalizations or surgeries.

The Board notes that neither the Veteran nor his 
representative have asserted that the Veteran's service-
connected lower back disability has increased in severity 
since the time of his most recent VA examination.

Based upon the evidence of record, the Board finds that the 
Veteran's disability picture is accurately reflected by his 
current 40 percent disability rating for orthopedic 
manifestations of his lumbar spine disability, as the medical 
evidence of record fails to reflect that the Veteran's spine 
is ankylosed.

Furthermore, the Board finds that the evidence does not 
support a separate disability rating for any neurologic 
manifestations.  The Veteran has not reported any radiating 
back pain or neurologic manifestations of his lower back 
disability, and all neurological testing of record, including 
sensory testing, straight leg raises, and deep tendon 
reflexes, have failed to reveal any neurological 
manifestations related to the Veteran's lower back 
disability.  The Veteran has also denied experiencing any 
urinary or bowel incontinence, erectile or visual 
dysfunction, or leg or foot weakness.  

Intervertebral disc syndrome may also be rated based on 
incapacitating episodes (periods of acute signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician).  A 
60 percent rating is assigned when incapacitating episodes 
have a total duration of at least 6 weeks during the past 12 
months.  However, the November 2008 examiner noted that the 
Veteran has not been prescribed bed rest to treat his lumbar 
spine disability in the twelve months preceding the 
examination, nor does the record reflect any evidence of 
incapacitating episodes for which bed rest was prescribed. 

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's lower 
back disability increased rating claim, including the 
Veteran's reported back symptomatology, which is detailed and 
discussed above.  The Board further acknowledges that the 
Veteran is competent to report his back symptomatology and 
finds the Veteran's accounts to be credible.  However, as 
detailed above, certain objective criteria must be met in 
order to warrant an increased schedular rating under the 
applicable rating criteria, and the record lacks the 
requisite objective findings to support an increased rating.

Accordingly, the criteria for a schedular rating in excess of 
40 percent for a service-connected lower back disability have 
not been met, and the Veteran's appeal of this issue is 
therefore denied.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's lower back disability increased rating claim.   The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 
111 (2008).  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than 
currently shown by the evidence; thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Peripheral Neuropathy of the Bilateral Lower Extremities 

The Veteran contends that the current severity of the 
peripheral neuropathy of his bilateral lower extremities 
warrants ratings in excess of 20 percent.  The Board notes 
that the Veteran is receiving compensation for his peripheral 
neuropathy of his bilateral lower extremities pursuant to the 
provisions of 38 U.S.C.A. § 1151, as the Veteran's peripheral 
neuropathies resulted from complications from his 1993 
coronary artery bypass performed at a VA hospital.

The Veteran's peripheral neuropathy of the bilateral lower 
extremities are rated pursuant to Diagnostic Code 8520, which 
outlines the criteria for rating paralysis of the sciatic 
nerve.  Under that Code section, a 10 percent rating applies 
for mild incomplete paralysis of the sciatic nerve, and a 20 
percent rating is warranted where the evidence shows moderate 
incomplete paralysis.  To achieve the next-higher 40 percent 
evaluation, the evidence must reveal moderately severe 
incomplete paralysis of the sciatic nerve.

The Veteran underwent a VA peripheral nerves examination in 
November 2008, during which the Veteran reported experiencing 
numbness and tingling in his bilateral lower extremities.  
The Veteran also reported using both a cane and wheelchair to 
ambulate, and the examiner noted the Veteran's gait to be 
ataxic and unsteady.   The Veteran also demonstrated 
decreased vibration, light touch, and position sense, as well 
as markedly decreased pain sense, on sensory testing of his 
bilateral lower extremities.  However, the Veteran 
demonstrated normal plantar flexion and knee and ankle 
reflexes bilaterally, with no evidence of muscular atrophy, 
abnormal muscle tone, tremors, or tics.  The examiner further 
noted that the Veteran had been retired since 1967 and that 
he retired due to both eligibility based on age or duration 
of work as well as his medical problems, including his 
diabetes and heart and back disabilities.  The examiner 
stated that the Veteran's neuropathies would limit physical 
employment but not preclude sedentary employment.   The 
examiner further noted that the Veteran's peripheral 
neuropathies caused a mild to moderate effect on the 
Veteran's various usual daily activities.	

The Veteran's subsequent VA treatment records fail to reflect 
assessments of the Veteran's peripheral neuropathy of his 
bilateral lower extremities, and neither the Veteran nor his 
representative have asserted that the Veteran's peripheral 
neuropathies have increased in severity since the time of his 
most recent VA examination.

Based on the evidence of record, the Board does not find that 
the Veteran's peripheral neuropathy disability picture with 
regard to either lower extremity is reflective of moderately 
severe incomplete paralysis of the sciatic nerve, thereby 
entitling the Veteran to a disability rating in excess of 20 
percent.  The Board finds that the Veteran's current 
disability rating of 20 percent, assigned based on evidence 
of moderate incomplete paralysis of sciatic nerve, is 
supported by evidence of numbness and tingling, difficulty 
ambulating, and decreased sensory testing of his lower 
extremities.  However, with no evidence reflecting impairment 
in the Veteran's lower extremity strength or reflexes; no 
evidence of muscular atrophy, wasting, tremors, or tics; and 
only mild to moderate impairment of the activities of daily 
living; the record fails to support a finding that the 
Veteran's peripheral neuropathy can be characterized as 
moderately severe.  Moreover, when comparing the Veteran's 
current symptoms to those reported in conjunction with his 
December 1998 VA examination (the VA examination conducted 
prior to his 2008 examination), the Board finds that the 
Veteran's current symptomatology is quite similar to his 1998 
symptomatology, thereby failing to suggest a significant 
worsening of the Veteran's neuropathies.  Accordingly, the 
Board concludes that schedular disability ratings in excess 
of 20 percent for peripheral neuropathy of the bilateral 
lower extremities are not warranted.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating these claims, 
including the Veteran's reports of the severity of his 
peripheral neuropathies and his related pain and difficulty 
ambulating.  The Board further acknowledges that the Veteran 
is competent to report these symptoms of his peripheral 
neuropathy and finds the Veteran's reports credible.  
However, as referenced in the analysis above, the Veteran's 
reported numbness, tingling, and difficulty ambulating were 
specifically considered when determining whether a higher 
disability rating for either lower extremity is warranted, 
and after reviewing all of the evidence of record the Board 
concluded that the Veteran's peripheral neuropathies could 
not be characterized as moderately severe, thereby 
necessitating increased disability ratings.  

Accordingly, the criteria for a schedular rating in excess of 
20 percent for peripheral neuropathy of either lower 
extremity have not been met, and the Veteran's appeal of 
these issues is therefore denied.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's peripheral neuropathy increased rating claims.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 
111 (2008).  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than 
currently shown by the evidence; thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

TDIU and DEA Benefits

The Veteran contends that he is entitled to restoration of 
entitlement to a TDIU and DEA benefits, as the RO did not 
commit error when initially granting these benefits.

In a rating decision issued in December 1999, the RO granted 
entitlement to a TDIU and DEA benefits effective October 22, 
1998 and December 15, 1998, respectively.  In September 2008, 
the RO discontinued the award of TDIU and DEA benefits, 
concluding the original award of those benefits was clearly 
and unmistakably erroneous.  

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the Court held that a difference of opinion as to 
the facts or a disagreement with the original rating and its 
interpretation of the facts is not the type of administrative 
reversible error contemplated under 38 C.F.R. § 3.105(a).

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992). "To prove the existence of [clear and unmistakable 
error] as set forth in § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).

As noted above, the RO granted a TDIU and DEA benefits in a 
December 1999 rating decision.  In order to determine whether 
the December 1999 rating decision contained clear and 
unmistakable error, a review of the law and evidence which 
was before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  Russell, 3 Vet. App. at 314. In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1999 in 
determining whether clear and unmistakable error existed.

With regard to the Veteran's claim that he was indeed 
entitled to a TDIU in 1999 when it was initially awarded, the 
Board notes that total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  While 38 C.F.R. § 4.16(a) outlines 
the schedular ratings typically required for consideration of 
TDIU eligibility, 38 C.F.R. § 4.16(b) states that "[i]t is 
the established policy of the Department of Veterans Affairs 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled."  
The Board recognizes the mandate implied by the regulations 
use of the verb "shall."  Conversely, the following 
sentence instructs that the rating board should, in these 
situations, refer the Veteran's claim for extraschedular 
consideration; however, the Board notes that the inclusion of 
the verb "should" indicates that this action is permissive 
and not mandatory.

With regard to DEA benefits, the Board notes that basic 
eligibility for Chapter 35 (DEA) benefits is established by 
being the child of a Veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.

The evidence of record reflects that at the time of the 
December 1999 rating decision was issued, the Veteran's lower 
back disability was rated 40 percent disabling and that his 
peripheral neuropathy of his bilateral lower extremities were 
each rated as 20 percent disabling.  It appears that when 
granting the benefits, the RO mistakenly considered the 
Veteran's neuropathies as service-connected disabilities, 
although the evidence of record reflects that compensation 
for these disabilities was awarded pursuant to 38 U.S.C.A. § 
1151.   (Benefits were awarded pursuant to 38 U.S.C.A. § 1151 
based on a complication arising from vein harvesting 
performed in conjunction with a 1993 coronary artery bypass.)

Accordingly, the RO deemed the Veteran's aggregate disability 
rating to be 60 percent, including consideration of the 
Veteran's peripheral neuropathy ratings and application of 
the bilateral factor.   The Veteran's December 1999 rating 
decision reflects that a TDIU was granted based on a finding 
that the Veteran's lower back and bilateral lower extremity 
disabilities (calculated as 60 percent disabling) were of a 
related etiology pursuant to 38 C.F.R. § 4.16(a) (stating 
that disabilities resulting from a common etiology or a 
single accident will be considered as one disability for the 
purpose of meeting the 60 percent requirement).  Furthermore, 
DEA benefits were then granted as the Veteran was deemed 
totally and permanently disabled.  

When proposing and implementing discontinuances of the 
Veteran's TDIU and DEA benefits eligibility, as reflected in 
April and September 2008 rating decisions, the RO concluded 
that the Veteran was not schedularly eligible for these 
benefits when they were assigned, apparently recognizing that 
the Veteran's bilateral neuropathies were awarded benefits 
under 38 U.S.C.A. § 1151, and did not stem from a common 
etiology with the Veteran's lower back disorder.  However, 
the Board notes that TDIU eligibility is premised on 
unemployability as the result of service-connected 
disability, and the evidence of record at the time of these 
grants included evidence of the Veteran's unemployability and 
several medical opinions regarding the Veteran's lower back 
disability.  Specifically, a January 1994 letter authored by 
a VA physician states that the Veteran had severe back pain 
and related permanent mobility problems that substantially 
impaired his ability to ambulate.   A September 1998 private 
physician's letter states that physician's opinion that the 
Veteran was 100 percent permanently disabled due, in part, to 
his significant lower back pain.  Additionally, statements 
submitted by the Veteran reflect his reports of extreme back 
pain and an inability to perform his life-long career in lawn 
services.  

Given the high threshold required for establishing clear and 
unmistakable error, coupled with the mandatory provisions of 
38 C.F.R. § 4.16(b) stating that all Veterans shown to be 
unemployable due to their service-connected disabilities 
shall be rated as totally disabled (noting that such cases, 
should, but not must, be referred for extraschedular 
consideration), the Board concludes that there was sufficient 
evidence of record to support a finding that the Veteran was 
totally and permanently disabled as the result of his 
service-connected lower back disability.  Accordingly, there 
was an evidentiary basis for awarding both a TDIU and DEA 
benefits in December 1999.  Thus, as there was no error in 
assigning a TDIU and DEA benefits in the December 1999 
decision, discontinuance of these benefits was improper, and 
the Veteran's benefits should be reinstated.  


ORDER

A rating in excess of 40 percent for a lower back disability 
is denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the left lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the right lower extremity is denied.

The December 1999 rating decision grating a TDIU and DEA 
benefits was not the product of clear and unmistakable error.

Restoration of entitlement to a TDIU is granted.

Restoration of entitlement to DEA benefits is granted.


REMAND

Entitlement to Special Monthly Compensation for Aid and 
Attendance

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the Veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In a statement received by the RO in September 2007, the 
Veteran requested entitlement to a special monthly 
compensation for aid and attendance based on the assistance 
the Veteran requires to conduct his activities of daily 
living.   The Veteran's claim was subsequently denied, as 
reflected by an April 2008 rating decision.  In a statement 
received by the RO in May 2008, the Veteran expressed his 
disagreement with the April 2008 rating decision and added 
that he was entitled to increased disability ratings with 
regard to his peripheral neuropathy of his bilateral lower 
extremities.  

No special wording is required for a NOD, and the Board finds 
that the Veteran's statement received in May 2008 was 
sufficient to voice his disagreement with the rating decision 
that denied his aid and attendance claim.  As such, the Board 
finds that the Veteran's May 2008 statement serves as a NOD 
for the issue of entitlement to a special monthly 
compensation for aid and attendance.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the Veteran has not been 
provided with an SOC on this issue, and this should be 
accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be 
advised that if he wishes to perfect his appeal to the Board, 
he must file a timely substantive appeal after receiving his 
SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

After completing any necessary 
development, provide a statement of the 
case (SOC) to the Veteran regarding the 
issue of entitlement to a special monthly 
compensation for aid and attendance 
pursuant to his May 2008 notice of 
disagreement.  The Veteran should be 
advised that if it is his desire to have 
the Board consider that issue, it will be 
necessary to submit a timely substantive 
appeal.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


